64331: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64331


Short Caption:FALCONI VS. THE NEVADA REAL ESTATE DIV.Classification:Civil Appeal - General - Proper Person


Related Case(s):59554


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1301765Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/29/2014How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantAlexander Falconi
					In Proper Person
				


AppellantBrittany Ames Falconi
					In Proper Person
				


RespondentThe Nevada Real Estate DivisionMichelle D. Briggs
							(Attorney General/Real Estate Division)
						Catherine Cortez Masto
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37619: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/01/2013Filing FeeAppeal Filing fee waived.  In Forma Pauperis.


11/01/2013Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  (Pilot program civil appeals order and documents mailed to proper person appellant.)13-33007




11/04/2013MotionFiled Proper Person Motion Seeking Leave of the Court to File an Appellant's Opening Brief.13-33127




11/04/2013Transcript RequestFiled Certificate of No Transcript Request.13-33128




11/07/2013BriefFiled Civil Proper Person Appeal Statement13-33531




11/08/2013BriefFiled Proper Person Appellants' Opening Brief.13-33609




01/06/2014Order/ProceduralFiled Order Directing Transmission of Record. Record on appeal due from district court clerk: 30 days. As appellants' opening brief has already been filed in this matter, we deny as moot their November 4, 2013, motion for leave to file opening brief.14-00298




01/29/2014Record on Appeal DocumentsFiled Record on Appeal Vol. 1.14-02973




01/29/2014Record on Appeal DocumentsFiled Record on Appeal Vol. II.14-02974




01/29/2014Case Status UpdateSubmitted for Decision.


03/13/2014Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." SNP14-JH/MD/MC. (VACATED PER ORDER FILED 3/19/14)14-08253




03/19/2014Order/ProceduralFiled Order Vacating Prior Order of Affirmance and Directing Response. We vacate our March 13 order and direct respondent to file and serve a response, addressing the issues and arguments made in appellants' civil proper person appeal statement. Respondent shall not exceed ten pages plus the attorney's certificate required  by NRAP 28.2. Respondent shall have 30 days from the date of this order in which to file and serve its response. Appellant shall have 15 days from the service of the response in which to file and serve any reply. Appellant's reply shall not exceed ten pages and need not include the table of contents and table of cases, statutes and other authorities required by NRAP 28(b).14-08807




03/21/2014Notice/IncomingFiled Proper Person Notice of Entry of Order.14-09129




04/11/2014BriefFiled Response to Civil Proper Person Appeal Statement - Respondent Nevada Real Estate Division.14-11635




05/01/2014BriefFiled Proper Person Appellants' Reply Brief.14-14091




11/14/2014Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."  SNP14-JH/MD/MC14-37619